Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             EXAMINER’S AMENDMENT 
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.        Authorization for this examiner’s amendment was given in an interview with Len Taylor  on Jun 16, 2022. 
4.       The application has been amended as follows:












IN THE CLAIMS:
1. (Currently Amended)	A memory device comprising:
N cell array regions;
a computation processing block suitable for generating computation-completed data by performing a network-level operation on input data during a computation period of a computation mode, the network-level operation indicating an operation of repeating a layer-level operation M times in a loop, the layer-level operation indicating an operation of loading N pieces of neural network processing information in parallel from the N cell array regions and performing N neural network computations in parallel;
a data operation block suitable for storing the input data and (M*N) pieces of neural network processing information, inputted through a data transfer buffer, in the N cell array regions in an input period, and outputting the computation-completed data through the data transfer buffer in an output period; and
an operation control block suitable for controlling entry into and exit from the input period, the computation period and the output 20period and controlling the computation processing block and the data operation block, in response to a command and address inputted through an input buffer, where N and M are natural numbers equal to or more than 2,
wherein the (M*N) pieces of neural network processing information comprise (M*N) pieces of weight information and (M*N) pieces of computation information, and  
15wherein the operation control block controls the data operation block to store M pieces of weight information and M pieces of computation information in the respective N cell array regions in the input period.

2. (Original)	The memory device of claim 1, 
wherein in a normal mode, the data operation block stores data inputted through the data transfer buffer in the N cell array regions during a write operation, and reads data of the N cell array regions and outputs the read data through the data transfer buffer during a read operation, and
wherein the operation control block controls entry into and exit from the normal mode and the data operation block in response to the command and address inputted through the input buffer.

3. (Canceled)	

4. The memory device of claim 1


5. (Original)	The memory device of claim 4, wherein the operation control block exits the input period and then enters the computation period in response to a computation start command inputted through the input buffer, controls the layer-level operation and the network-level operation in response to an address inputted through the input buffer, and controls the data operation block to store the computation-completed data in the N cell array regions in response to a computation completion signal transferred from the computation processing block.

6. (Original)	The memory device of claim 5, wherein the operation control block exits the computation period and then enters the output period in response to a computation completion command inputted through the input buffer, and controls the data operation block to read the computation-completed data from the N cell array regions in response to an address inputted through the input buffer, and output the read computation-completed data through the data transfer buffer.

7. (Original)	The memory device of claim 6, wherein after entering the computation period, the operation control block repeats a loading operation M times to correspond to the network-level operation, the loading operation indicating an operation of controlling the data operation block to read N pieces of weight information and N pieces of computation information, among the (M*N) pieces of weight information and the (M*N) pieces of computation information stored in the N cell array regions, in parallel from the N cell array regions so as to correspond to the layer-level operation, and then load the read information to the computation processing block.

8. (Original)	The memory device of claim 7, wherein the operation control block performs the first loading operation in response to the entry into the computation period, and performs the second and Mth loading operations in response to intermediate completion signals transferred from the computation processing block, respectively.

9. (Original)	The memory device of claim 8, 
wherein the input data comprise N pieces of first input data, and the computation-completed data comprise N pieces of first computation-completed data,
wherein after entering the input period, the operation control block controls the data operation block to store the first input data in the respective N cell array regions by one first input data.

10. (Original)	The memory device of claim 9, wherein the operation control block controls the data operation block to: 
load the N pieces of first input data, read in parallel from the respective N cell array regions, to the computation processing block in response to the entry into the computation period, and 
store the N pieces of first computation-completed data in the respective N cell array regions by one first computation-completed data when the computation completion signal and the N pieces of first computation-completed data are outputted from the computation processing block.

11. (Original)	The memory device of claim 10, wherein the operation control block controls the data operation block to: 
read, in response to entry into the output period, the N pieces of first computation-completed data in parallel from the N cell array regions, and 
output the read N pieces of first computation-completed data through the data transfer buffer.

12. (Original)	The memory device of claim 10, 
wherein the computation processing block generates N pieces of loop data by performing N neural network computations, included in the first layer-level operation, in parallel on the N pieces of first input data loaded in response to the entry into the computation period,
wherein during each of the second to Mth layer-level operations, the computation processing block loads the N pieces of loop data, generated as the results of the previous layer-level operation, in the current layer-level operation, and performs the N neural network computations in parallel,
wherein the computation processing block outputs the N pieces of loop data, generated as the result of the Mth layer-level operation, as the N pieces of first computation-completed data, which are the results of the network-level operation, to the data operation block.

13. (Original)	The memory device of claim 12, 
wherein the computation processing block counts the number of times that the layer-level operation is completed,
wherein until the counting value becomes (M-1), the computation processing block generates the intermediate completion signal whenever the counting value is increased by 1 and outputs the intermediate completion signal to the operation control block,
wherein when the counting value becomes M, the computation processing block generates the computation completion signal and outputs the computation completion signal to the operation control block.

14. (Original)	The memory device of claim 8, 
wherein the input data comprise (K*N) pieces of second input data, and the computation-completed data comprise (K*N) pieces of second computation-completed data,
wherein after entering the input period, the operation control block controls the data operation block to store the K pieces of second input data in each of the N cell array regions,
wherein the computation processing block generates N pieces of second computation-completed data among the (K*N) pieces of second computation-completed data by performing one network-level operation on N pieces of second input data among the (K*N) pieces of second input data, and generates the (K*N) pieces of second computation-completed data by performing an expanded network-level operation on the (K*N) pieces of second input data, the expanded network-level operation indicating an operation of performing the network-level operation K times in a row during the computation period, where K is a natural number equal to or more than 2.

15. (Original)	The memory device of claim 14, wherein after entering the computation period, the operation control block repeats an expanded loading operation K times to correspond to the expanded network-level operation, the expanded loading operation indicating an operation of controlling the data operation block to load the N pieces of second input data, read in parallel from the N cell array regions so as to correspond to the network-level operation, to the computation processing block,
wherein when the computation completion signal and the N pieces of second computation-completed data of the (K*N) second computation-completed data are outputted from the computation processing block in response to the network-level operation, the operation control block repeats an expanded storing operation K times to correspond to the expanded network-level operation, the expanded storing operation indicating an operation of controlling the data operation block to store one second computation-completed data in each of the N cell array regions.

16. (Original)	The memory device of claim 15, wherein the operation control block repeats an expanded read operation K times N and repeats an expanded output operation K times, wherein the expanded read operation indicates an operation of reading N pieces of second computation-completed data in parallel from the N cell array regions in response to the entry into the output period, and the expanded output operation indicates an operation of controlling the data operation block to output the N pieces of second computation-completed data, read through the expanded read operation, through the data transfer buffer.

17. (Original)	The memory device of claim 14, 
wherein after entering the computation period, the computation processing block generates N pieces of data by performing N neural network computations, included in the first layer-level operation, in parallel on the loaded N pieces of second input data among the (K*N) second input data,
wherein during each of the second to Mth layer-level operations, the computation processing block loads the N pieces of data, generated as the results of the previous layer-level operation, in the current layer-level operation, and performs the N neural network computations in parallel,
wherein the computation processing block outputs the N pieces of data, generated as the result of the Mth layer-level operation, as the N pieces of second computation-completed data which are the results of the network-level operation, to the data operation block.

18. (Original)	The memory device of claim 17, 
wherein the computation processing block counts the number of times that the layer-level operation is completed,
wherein until the counting value becomes (M-1), the computation processing block generates the intermediate completion signal whenever the counting value is increased by 1 and outputs the intermediate completion signal to the operation control block,
wherein when the counting value becomes M, the computation processing block generates the computation completion signal, outputs the computation completion signal to the operation control block, and resets the counting value.

19. (Original)	The memory device of claim 8, 
wherein the computation processing block comprises N computation processing units corresponding to the respective N cell array regions,
wherein each of the N computation processing unit comprises:
a data loading unit suitable for loading the weight information and the computation information inputted through the data operation block and any of the data inputted through the data operation block and internal feedback loop data;
a computation unit suitable for performing neural network computation on the data loaded from the data loading unit and data transferred from the other (N-1) computation processing units except the corresponding computation unit, using the weight information and the computation information, and generating a result;
a selection transfer unit suitable for feeding the result as the loop data back to the data loading unit when a value indicative of the result is equal to or more than a reference value, and generating the loop data fixed to a specific value and feeding the loop data back to the data loading unit when the value of the result is less than the reference value; and
a counting unit suitable for counting the number of times that the selection transfer unit transfers the loop data to the data loading unit, generating the intermediate completion signal or the computation completion signal according to the counting value, and outputting the generated signal to the operation control block.

20. (Original)	The memory device of claim 1, 
wherein the data operation block comprises N data operation units corresponding to the respective N cell array regions,
wherein each of the N data operation units comprises:
a read/write operation unit suitable for writing data to a cell array region or reading data from a cell array region in response to a first control signal inputted from the operation control block; and
a path selector suitable for selecting a path of data transferred among the read/write operation unit, the data transfer buffer and the computation processing unit in response to a second control signal inputted from the operation control block.

           Reasons for Allowance 
5.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “where N and M are natural numbers equal to or more than 2,
wherein the (M*N) pieces of neural network processing information comprise (M*N) pieces of weight information and (M*N) pieces of computation information, and  
15wherein the operation control block controls the data operation block to store M pieces of weight information and M pieces of computation information in the respective N cell array regions in the input period.” in combination with other recited elements in independent claim 1. 
      
6.      Amato  (US Patent Application Pub. No: 20190370169 A1) teaches a controller may be configured to cause a logical block address (LBA) to be stored in a first logical-to-physical (L2P) data structure in the NVM device and a physical block address (PBA) to be stored in a second L2P data structure in the NVM device and the first L2P data structure and the second L2P data structure may have a same size associated therewith. However, Amato doesn’t teach “where N and M are natural numbers equal to or more than 2,
      wherein the (M*N) pieces of neural network processing information comprise (M*N) pieces of weight information and (M*N) pieces of computation information, and  
15wherein the operation control block controls the data operation block to store M pieces of weight information and M pieces of computation information in the respective N cell array regions in the input period.”.

7.    JUNG (U.S. Patent Application Pub. No: 20190227931 A1), the closest prior art of record, teaches a data storage device may include: a nonvolatile memory device including first and second memory regions configured to be read-interleaved with each other; and a processor configured to select a first read command among read commands received from a host device, select a second read command among the read commands excluding the first read command, and control the nonvolatile memory device to perform map read on the first and second read commands at the same time. JUNG discloses the processor selects, as the second read command, at least one read command that is configured to be read-interleaved with the first read command. However, JUNG doesn’t teach “where N and M are natural numbers equal to or more than 2,
      wherein the (M*N) pieces of neural network processing information comprise (M*N) pieces of weight information and (M*N) pieces of computation information, and  
15wherein the operation control block controls the data operation block to store M pieces of weight information and M pieces of computation information in the respective N cell array regions in the input period.”.

8.    Dependent claims 2 and 4-20 recites limitations similar to those noted above for independent claim 1 are  considered allowable for the same reasons noted above for claim 1.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                          Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
        LEE et al. (US Patent Application Pub. No: 20190215472 A1) teaches an image sensor, imaging device, and method are provided. LEE discloses an image sensor includes a pixel array including an active area in which plural active pixels are located, and a dummy area in which plural dummy pixels are located, and a test element group (TEG) which is located in the dummy area and on which a test light-shielding pattern, different from a light-shielding pattern formed on the active area, is formed to detect a degree of misalignment between the light-shielding pattern and the active area.

       MOON et al. (US Patent Application Pub. No: 20190130959 A1) teaches a memory device includes: a memory region including a plurality of word lines; and a refresh control block configured to: sequentially refresh the plurality of word lines in a manner such that two or more word lines are simultaneously refreshed during a first refresh operation, simultaneously refresh two or more first critical word lines corresponding to a first critical address generated by up-counting a target address during a second refresh operation, and simultaneously refresh two or more second critical word lines corresponding to a second critical address generated by down-counting the target address.

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181